Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 12th, 2021 has been entered. Claims 1-18, 21, and 22 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites as a whole a method of organizing human activity because the claim recites a method that receives a request to collect and deliver a plurality of items of cargo, identifies one or more predetermined classes for each item, identifies at least one source to provide the items based at least in part on the classes, and determines a route to the source and to a delivery location for the items.  This is a method of managing commercial interactions, specifically a method of delivering different classes of cargo.  The mere nominal recitation of a processor and memory does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of receiving data, classifying data, identifying a source of goods, and determining a delivery route in a computer environment.  The claimed processor and memory are recited at high levels of generality and are merely invoked as tools to receive and classify 
	Claim 1 recites an additional element:  actuating vehicle subsystem(s) to move a vehicle along the route.  This process does not integrated the judicial exception into a practical application.  Instead, the actuating of the vehicle subsystem(s) merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of receiving data, classifying data, identifying a source of goods, and determining a delivery route in a computer environment (e.g., using a processor and memory).  Further, the actuating of the vehicle subsystem(s) limitation is well-understood routine and conventional activity (vehicles are conventionally used to travel along delivery routes, [0001] in Applicant’s Background Section).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-10, 21, and 22 are directed to substantially the same abstract idea as claim 1 (i.e., managing commercial interactions) and are rejected for substantially the same reasons.  Claim 2 further recites obtaining approval of the delivery route.  Claims 3 and 4 further recites determining a new delivery route and obtaining approval of the new delivery route.  Claim 5 further recites waiting at the source to receive delivery items.  Claims 6-8 further recite identifying a new source, determining receipt of items at the source, and notifying the source to load items onto the delivery vehicle.  Claims 9 and 10 further recite that the delivery request includes multiple locations and that each source is assigned to the classes.  Claim 21 further describes the types of classes that the items of cargo are categorized into.  Claim 22 further describes how the delivery route is determined.  These further limitations do not 
	Claim 11 recites as a whole a method of organizing human activity because the claim recites a method that receives a request to collect and deliver a plurality of items of cargo, identifies one or more predetermined classes for each item, identifies at least one source to provide the items based at least in part on the classes, and determines a route to the source and to a delivery location for the items.  This is a method of managing commercial interactions, specifically a method of delivering different classes of cargo.  Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application.  Claim 11 recites an additional element:  actuating vehicle subsystem(s) to move a vehicle along the route.  This process does not integrated the judicial exception into a practical application.  Instead, the actuating of the vehicle subsystem(s) merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The actuating of the vehicle subsystem(s) limitation is well-understood routine and conventional activity (vehicles are conventionally used to travel along delivery routes, [0001] in Applicant’s Background Section).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application Publication No. 2014/0172739) in view of McLeod (U.S. Patent Application Publication No. 2016/0202941) and Skaaksrud (U.S. Patent No. 8,989,053).
	Regarding Claim 1, Anderson teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the computer to (see “the processor 118 performs processes in accordance with instruction stored in the memory 119” in [0048]):
receive a request to collect and deliver a plurality of items of cargo (see “the system and method of coordinating pick-up and delivery provides a convenient way to order items and have them delivered … The user may request pick-up and delivery” in [0043]);
	identify one or more predetermined classes for each item  (see “the item information may comprise item size, weight or fragility, and pick-up and/or delivery timing” in [0083] (items can be classified based on these categories); “The plurality of items are divided into routes according to their relative pick-up and delivery locations” in [0100] (items classified based on location));
	identify at least one source to provide the items to a vehicle based at least in part on the classes (see “This item information may be useful for the dynamic router 130, as the dynamic router 130 allocates items to specific routes based on resource availability, such as whether the pick-up and/or delivery vehicle has sufficient room to store an item, or whether the resource can complete the pick-up and/or delivery of the item within the specified time constraints” in [0083]; identifying a route identifies a source along the route; the source is identified based on location and size of items); and
	determine a route to the source and to a delivery location for the items (see “the dynamic router 130 generates routing instructions for each route, which include the pick-up and/or delivery location of each item grouped into a specific route, turn-by-turn directions to each pick-up and/or delivery location” in [0059]).
	Anderson does not explicitly teach, however McLeod teaches each predetermined class describing at least one of a type of good of the item or a type of source at which the item is provided (see “order record 180 also includes a commodity type field 186 for storing a commodity type indicating the type of commodity associated with the order record. For example, the commodity type field 186 may be chosen from a group of commodity types which may include, for example, bread, meat, egg, and/or produce. In various embodiments, the commodity types may be classified according to a property associated with the commodity type (e.g., frozen, dry or perishable). In various embodiments, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the classes in Anderson with the classes in McLeod.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a cargo delivery system having classes that describe the type of good (e.g., “bread, meat, egg, and/or produce”) or the type of source (e.g., “’Distribution Centre’, ‘Store’, or ‘Vendor’”).
	Anderson does not explicitly teach, however Skaaksrud teaches actuate one or more vehicle subsystems to move the vehicle along the route to the source and to the delivery location (see “The transport vehicle comprises an autonomous vehicle operative to move from an initial location to a shipping location in response to control input. The shipping location may be, for example, a delivery point, a drop-off point, a pickup point, a waypoint in an anticipated route for the autonomous vehicle, or a first waypoint of a plurality of waypoints on an anticipated route as the vehicle approaches a transit destination for a package transaction” in [1281]; “The control system 6705 has a collective output coupled to the control input of the autonomous vehicle (e.g., inputs to the propulsion system 6710 and steering system 6715). In more detail, the exemplary control system 6710 further has at least one input for receiving an instruction on a desired movement for the autonomous vehicle (e.g., control instructions to start/stop the vehicle, accelerate or slow down the vehicle, turn the vehicle, and make the vehicle go in a particular direction (e.g., forward, backward, left, right, up, down) and produces a control signal on the output responsive to the instruction received” in [1260]).  

	Regarding Claim 11, Anderson teaches a method comprising receiving a request to collect and deliver a plurality of items of cargo (see “the system and method of coordinating pick-up and delivery provides a convenient way to order items and have them delivered … The user may request pick-up and delivery” in [0043]);
	identifying one or more predetermined classes for each item  (see “the item information may comprise item size, weight or fragility, and pick-up and/or delivery timing” in [0083]; “The plurality of items are divided into routes according to their relative pick-up and delivery locations” in [0100] (items classified based on location));
	identifying at least one source to provide the items to a vehicle based at least in part on the classes (see “This item information may be useful for the dynamic router 130, as the dynamic router 130 allocates items to specific routes based on resource availability, such as whether the pick-up and/or delivery vehicle has sufficient room to store an item, or whether the resource can complete the pick-up and/or delivery of the item within the specified time constraints” in [0083]); and
	determine a route to the source and to a delivery location for the items (see “the dynamic router 130 generates routing instructions for each route, which include the pick-up and/or delivery location of each item grouped into a specific route, turn-by-turn directions to each pick-up and/or delivery location” in [0059]).
each predetermined class describing at least one of a type of good of the item or a type of source at which the item is provided (see “order record 180 also includes a commodity type field 186 for storing a commodity type indicating the type of commodity associated with the order record. For example, the commodity type field 186 may be chosen from a group of commodity types which may include, for example, bread, meat, egg, and/or produce. In various embodiments, the commodity types may be classified according to a property associated with the commodity type (e.g., frozen, dry or perishable). In various embodiments, the properties associated with the commodity types may be associated with transport temperature requirements” in [0074]; “types that may populate the location type fields include “Warehouse” or “Distribution Centre”, “Store”, or “Vendor” in [0114]; “a location type of “Vendor” may indicate that the location is a delivery stop” in [0139]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the classes in Anderson with the classes in McLeod.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a cargo delivery system having classes that describe the type of good (e.g., “bread, meat, egg, and/or produce”) or the type of source (e.g., “’Distribution Centre’, ‘Store’, or ‘Vendor’”).
	Anderson does not explicitly teach, however Skaaksrud teaches actuate one or more vehicle subsystems to move the vehicle along the route to the source and to the delivery location (see “The transport vehicle comprises an autonomous vehicle operative to move from an initial location to a shipping location in response to control input. The shipping location may be, for example, a delivery point, a drop-off point, a pickup point, a waypoint in an anticipated route for the autonomous vehicle, or a first waypoint of a plurality of waypoints on an anticipated route as the vehicle approaches a transit destination for a package transaction” in [1281]; “The control system 6705 has a collective output 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous delivery vehicle as taught in Skaaksrud with the cargo delivery system of Anderson with the motivation to improve efficiency (“The advantageous use of a node-enabled autonomous vehicle, such as vehicle 6700, to assist with loading/unloading of vehicle 6910 as well as carrying out logistics transactions, such as picking up a package from a designated address or delivering a package to such an address may allow for a more efficient logistics system” Skaaksrud [1297]).
	Regarding Claims 3 and 13, Anderson, McLeod, and Skaaksrud teach the limitations of claims 1 and 11 as discussed above.  Anderson further teaches wherein the instructions further include instructions to determine a new route including at least one new source when the items are not received at the source on the route (see “a resource may have routing instructions which take the resource near a pick-up location for an item which … was assigned to another resource. The control hub 110 can then receive and send instructions to update the routing instructions for the resource, and to transmit new routing instructions, along with a message, to the handheld device 140” in [0107]; “routes are reallocated according to the resource availability input … provide updated routing instructions … transmit the new routing instructions to one or more of the handheld devices 140, updating the routing instructions and item information for each individual route” in [0109]; new routes including new sources are determined when items are not received at the original source).
Claim 9, Anderson, McLeod, and Skaaksrud teach the limitations of claim 1 as discussed above.  Anderson further teaches wherein the request includes a plurality of delivery locations (see “The item order may constitute item information as described elsewhere herein, and may include pick-up and delivery locations” in [0079]).
	Regarding Claim 10, Anderson, McLeod, and Skaaksrud teach the limitations of claim 1 as discussed above.  Anderson further teaches wherein each of the sources is assigned at least one of the classes (see “The plurality of items are divided into routes according to their relative pick-up and delivery locations” in [0100] (items classified based on pick-up/source location); “the dynamic router 130 is configured to optimize a pick-up or delivery route based on optimizing one or more variables, such as minimizing time and/or distance between item pick-ups or deliveries, overall distance traveled, reducing the number of left turns, or any other desired variable. The dynamic router 130 is further configured to generate routing instructions for each item, which have been optimized for one or more of the above variables, and group the individual items into one or more of the optimized routes” in [0058] (each route (as well as the source in the route) is assigned a class of items (e.g., items in a specific geographic location))).
	Regarding Claim 21, Anderson, McLeod, and Skaaksrud teach the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however McLeod teaches wherein the predetermined classes include a first class and a second class, the first class describing the type of good of the item and the second class describing the type of source at which the item is provided (see “order record 180 also includes a commodity type field 186 for storing a commodity type indicating the type of commodity associated with the order record. For example, the commodity type field 186 may be chosen from a group of commodity types which may include, for example, bread, meat, egg, and/or produce. In various embodiments, the commodity types may be classified according to a property associated with the commodity type (e.g., frozen, dry or perishable). In various embodiments, the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the classes in Anderson with the classes in McLeod.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a cargo delivery system having a first class describing the type of good (e.g., “bread, meat, egg, and/or produce”) and a second class describing the type of source (e.g., “’Distribution Centre’, ‘Store’, or ‘Vendor’”).
	Regarding Claim 22, Anderson, McLeod, and Skaaksrud teach the limitations of claim 1 as discussed above.  Anderson further teaches wherein the instructions further include instructions to input the identified source, a location of the vehicle, and the delivery location to a path-determining algorithm to determine the route to the source and to the delivery location (see “the item information comprises at least one of pick-up location, delivery location, vendor name … upon receiving item information for the plurality of items, the dynamic routing system is configured to generate routing instructions for each of the plurality of items” in [0005] – [0006]; “control hub 110 transmits availability of resources to the dynamic router 130. This may include the location and identity of delivery vehicles and carriers” in [0084]; “the dynamic router 130 generates routing instructions for each route, which include the pick-up and/or delivery location of each item grouped into a specific route, turn-by-turn directions to each pick-up and/or delivery location” in [0059]).

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skaaksrud and Shiryan (U.S. Patent Application Publication No. 2017/0185961).
	Regarding Claims 2 and 12, Anderson, McLeod, and Skaaksrud teach the limitations of claims 1 and 11 as discussed above.  Anderson does not explicitly teach, however Shiryan teaches wherein the instructions further include instructions to send the route to a user and to move the vehicle upon approval of the route by the user (see “calculating a delivery route, further obtain approval for the delivery route from the package recipient” in [0130]; “a delivery option selected by the package recipient can be received at a delivery routing system, and as in block 540, the physical package can then be delivered to the package recipient using the delivery option selected by the package recipient” in [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the route approval process as taught in Shiryan with the cargo delivery system of Anderson with the motivation to provide delivery options to a package recipient (Shiryan [0048]).
	Regarding Claims 4 and 14, Anderson, McLeod, and Skaaksrud teach the limitations of claims 1, 3, 11, and 13 as discussed above.  Skaaksrud further teaches actuate one or more vehicle subsystems to move the vehicle along the new route upon receipt of approval (see “The transport vehicle comprises an autonomous vehicle operative to move from an initial location to a shipping location in response to control input. The shipping location may be, for example, a delivery point, a drop-off point, a pickup point, a waypoint in an anticipated route for the autonomous vehicle, or a first waypoint of a plurality of waypoints on an anticipated route as the vehicle approaches a transit destination for a package transaction” in [1281]; “The control system 6705 has a collective output coupled to the control input of the autonomous vehicle (e.g., inputs to the propulsion system 6710 and steering system 6715). In more detail, the exemplary control system 6710 further has at least one input for receiving an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous delivery vehicle as taught in Skaaksrud with the cargo delivery system of Anderson with the motivation to improve efficiency (“The advantageous use of a node-enabled autonomous vehicle, such as vehicle 6700, to assist with loading/unloading of vehicle 6910 as well as carrying out logistics transactions, such as picking up a package from a designated address or delivering a package to such an address may allow for a more efficient logistics system” Skaaksrud [1297]).
	Anderson does not explicitly teach, however Shiryan teaches wherein the instructions further include instructions to request approval from a user for the new route (see “calculating a delivery route, further obtain approval for the delivery route from the package recipient” in [0130]; “a delivery option selected by the package recipient can be received at a delivery routing system, and as in block 540, the physical package can then be delivered to the package recipient using the delivery option selected by the package recipient” in [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the route approval process as taught in Shiryan with the cargo delivery system of Anderson with the motivation to provide delivery options to a package recipient (Shiryan [0048]).	
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McLeod, Skaaksrud and Barbush (U.S. Patent Application Publication No. 2015/0154559).
Anderson, McLeod, and Skaaksrud teach the limitations of claims 1 and 11 as discussed above.  Anderson does not explicitly teach, however Barbush teaches wherein the instructions further include instructions to wait at the source for a predetermined period of time to receive the items (see “the driver may wait with the mobile asset 140 until the consignee arrives at the dynamic delivery location or for some predetermined time period (e.g., 10 minutes, 15 minutes, etc.)” in [0072]).
	It would have been obvious to a person having ordinary skill in the art to include in the cargo delivery system of Anderson the waiting period as taught in Barbush since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo delivery system including the process of waiting at a source to receive items.	
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McLeod, Skaaksrud, Harvey and Lambert (U.S. Patent Application Publication No. 2016/0027306).
	Anderson, McLeod, Skaaksrud and Harvey teach the limitations of claims 1, 5, 11, and 15 as discussed above.  Anderson, McLeod, Skaaksrud and Harvey do not explicitly teach, however Lambert teaches wherein the instructions further include instructions to identify at least one new source when the items are not received after the predetermined period of time (see “the system has a predetermined time-out threshold for the shared ride waiting time (e.g., the rider waits no more than 10 minutes to locate another rider … in the event the waiting estimate is above a threshold (e.g., the time-out threshold or another threshold), the rider is informed that the chance of finding a shared ride is too unlikely and is returned to the individual ride request section of the app.)” in [0023], a new 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of identifying a new source as taught in Lambert with the delivery system of Anderson with the motivation of ensuring that items from a source are obtained (ensuring that a vehicle and driver are obtained, Lambert [0023]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McLeod, Skaaksrud and Young (U.S. Patent Application Publication No. 2015/0127142).
	Anderson, McLeod, and Skaaksrud teach the limitations of claims 1 and 11 as discussed above.  Anderson does not explicitly teach, however Young teaches wherein the instructions further include instructions to determine that the items were received at the source when a weight sensor detects a weight within a predetermined threshold of a predetermined weight of the items (see “a scale that measures a weight of the shipment 106 or item 107. This may be done to identify shipments 106 or items 107 that do not weigh as much as expected” in [0018]; “the weigh station 146 can determine whether the measured weight of the shipment 106 and/or one or more items 107 comports with the expected weight of such shipment 106 or items 107 as determined from the weights of items 107 determined from the server 139 to verify that the one or more items 107 are in fact what they purport to be” in [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the scale/weigh station as taught in Young with the cargo delivery system of Anderson with the motivation “to verify that the one or more items 107 are in fact what they purport to be” (Young [0004]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McLeod, Skaaksrud and Kadaba (U.S. Patent Application Publication No. 2016/0221768).
	Anderson, McLeod, and Skaaksrud teach the limitations of claims 1 and 11 as discussed above.  Anderson does not explicitly teach, however Kadaba teaches wherein the instructions further include instructions to send a notification to a source device to load the items in the vehicle (see “the loading personnel may follow the handing instructions and load the items into the appropriate vehicle accordingly” in [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of loading parcels onto a vehicle as taught in Harvey with the cargo delivery system of Anderson with the motivation of “ensuring that the packages are loaded in the correct position within a vehicle” (Kadaba [0005]).
Response to Arguments
Applicant's arguments filed April 12th, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that regarding the 35 U.S.C. 101 rejections, claim 1 is directed to “the technological environment of operation of a vehicle to navigate along a route” (p. 7, para. 3; p. 8, para. 1).  Furthermore, Applicant argues that “Claim 1 is directed to the practical application of operating the vehicle to move along the route determined to the source, which is an integral use of a machine to achieve performance of claim 1. See MPEP § 2106.05(b). This practical application provides a clear technical improvement and claim 1 thus is not directed to an abstract idea” (p. 7, para. 4).  
	Generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., operation of a vehicle to navigate along a route) is not indicative of integration into a practical application.  See MPEP 2106.05(h).
Applicant argues that “the recitation of ‘actuate one or more vehicle subsystems to move the vehicle along the route to the source and to the delivery location’ are not ‘insignificant extra- solution activity’ because the act of ‘actuat[ing] one or more vehicle subsystems’ imposes a meaningful limit and a concrete implementation of the recitations of claim 1 in the technical environment of vehicle operation” (p. 7, para. 4).  Applicant further argues that actuation of the subsystems to move the vehicle recites “significantly more” to satisfy the second step of the Alice/Mayo test (p. 8, para. 1). 
	Claim 1 is directed to a system of determining a route.  The present application includes 18 dependent claims.  All 18 dependent claims recite limitations that are directed towards determining the route or receiving the items along the route.  Only two of the 18 dependent claims mention actuating vehicle subsystems, and that is after requesting approval of the determined route and receiving approval of the determined route (insignificant extra- solution activity).  The entire background section of Applicant’s disclosure is directed towards route generation (e.g., “delivery vehicles may follow predetermined routes and therefore lack ability to follow a most efficient route and/or to accommodate a modified route” in [0001]).  Therefore, the solution to the problem is determining the route, not moving a vehicle.  In other words, “actuating one or more vehicle subsystems to move the vehicle along the route” is a mere nominal or tangential addition to the claim understood to be incidental to the primary process.
	Applicant is correct that the act of actuating one or more vehicle subsystems imposes a meaningful limit and a concrete implementation.  However, this is a meaningful limit and concrete implementation of the insignificant extra-solution activity (i.e., moving the vehicle); actuating vehicle subsystems does not add a meaningful limitation and concrete implementation of the process of determining the route.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628